                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


TIME INSURANCE COMPANY II,                      §
                                                §
                  Plaintiff,                    §                SA-19-CV-00610-JKP
                                                §
vs.                                             §
                                                §
JEANENE BAHAMONDE, RAMONA                       §
DE HOYOS,                                       §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all pretrial proceedings. On January 28, 2020, the Court entered an Order

directing the parties to submit a revised motion for dismissal on or before February 4, 2020. The

Order was entered in error. Accordingly,

       IT IS HEREBY ORDERED that the Court’s Order [#31] is hereby WITHDRAWN.

       SIGNED this 30th day of January, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               1
